UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7685


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC MARTIN VAN BUREN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:00-cr-00066-NKM-1; 3:12-cv-80620-NKM)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Martin Van Buren, Appellant Pro Se.    Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Martin Van Buren seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that    basis.      The    order   is       not    appealable     unless   a    circuit

justice   or     judge    issues   a    certificate        of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable   jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,      537   U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Van Buren has not made the requisite showing.                       Accordingly,

we deny Van Buren’s motion for a certificate of appealability

and dismiss the appeal.



                                             2
            Additionally, we construe Van Buren’s notice of appeal

and   informal    brief    as    an    application     to   file    a    second   or

successive § 2255 motion.             United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).             In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28 U.S.C. § 2255(h) (2012).             Van Buren’s claims do not satisfy

either of these criteria.             Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented    in    the   materials

before   this    court    and   argument      would   not   aid    the   decisional

process.

                                                                          DISMISSED




                                          3